IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 97-50834
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus


LUIS JUAN ROSALES-BARRAZA,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-97-CR-54-1-H
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Appellant Luis Juan Rosales-Barraza (Rosales) appeals his

conviction and sentence for illegal re-entry following

deportation in violation of 8 U.S.C. § 1326.    Rosales argues that

he was sentenced under 8 U.S.C. § 1326(b)(2) for a prior

aggravated felony conviction and since he was charged and pleaded

guilty to the elements of 8 U.S.C. § 1326(a), the Government

should have alleged the prior aggravated felony in the

indictment.    His argument is foreclosed by the Supreme Court’s

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50834
                               -2-

decision in Almendarez-Torres v. United States, ___ U.S. ___,

1998 WL 126904, at *3, *8 (U.S. Mar. 24, 1998).

     AFFIRMED.